DISSENTING OPINION BY
Judge FRIEDMAN.
I respectfully dissent. The majority holds that the Commonwealth of Pennsylvania (Commonwealth) met its burden of proving that the $259.00 Cash U.S. Currency found on Jonathan M. Cornish (Cornish) represents the proceeds from his unlawful sale of heroin. To reach this result, the majority relies upon a statutory presumption that money found on an individual who illegally possesses a controlled substance is money derived from the unlawful sale of drugs. However, I submit that the majority’s rebanee on that presumption is contrary to our supreme court’s holdings on statutory criminal presumptions in Commonwealth v. Mason, 483 Pa. 409, 397 A.2d 408 (1979), and Commonwealth v. DiFrancesco, 458 Pa. 188, 329 A.2d 204 (1974).
In this case, Cornish pleaded guilty to possession of a controlled substance after pobce found a single packet of heroin weighing one half of one tenth of a gram in his pocket. Afterward, the Commonwealth sought forfeiture of $259.00 also found on Cornish that police seized at the time of the arrest. To prove that the $259.00 represented proceeds derived from the unlawful sale of heroin, the Commonwealth presented evidence of Cornish’s unlawful possession of heroin. Cornish argues that evidence of unlawful possession, by itself, is insufficient to prove the unlawful sale of heroin. I suggest this is self-evident and agree.
The majority does not agree because of the statutory presumption created by section 6801(a)(6)(b) of the Controlled Substances Forfeitures Act (Forfeiture Act).1 This section states that when money is found in close proximity to an unlawfully possessed controlled substance, there shall be a rebuttable presumption that the money represents proceeds derived from the unlawful sale of a controlled substance. However, because this statutory presumption estabbshes a new crime,2 the statutory presumption is a “criminal presumption,” and “criminal presumptions” are reaby no more than “permissible inferences.” (See Majority op. at 232 n. 7) (citing Mason and DiFrancesco).
Indeed, our supreme court has stated that statutory presumptions establishing crimes create inferences, not rebuttable *234presumptions. Mason. Explaining the distinction, the court stated that a presumption is a procedural device which not only permits an inference of the presumed fact, but also shifts the burden of proof to the opposing party to disprove the presumed fact. DiFrancesco. An inference is merely a logical tool which permits the fact finder to proceed from one fact to another if the fact finder believes that the weight of the evidence and the experiential accuracy of the inference warrant doing so. Mason.
This means that a statutory criminal presumption, being no more than a permissible inference, cannot, by itself, satisfy a party’s burden of proof and shift the burden to the other party. Before the burden shifts, the party with the initial burden must present credible evidence weighing in favor of the accuracy of the permissible inference in the case before the court, i.e., the party with the initial burden must establish that the inferred fact is more likely than not to flow from the proved fact. Mason; DiFrancesco.
Here, the Commonwealth presented no evidence to prove it is more likely than not that, because Cornish had $259.00 and unlawfully possessed a single packet of heroin weighing one half of one tenth of a gram, Cornish obtained the $259.00 from the unlawful sale of heroin. In fact, the Commonwealth offered no evidence that Cornish ever sold drugs illegally. Because the Commonwealth did not establish the accuracy of the inference in this case, the trial court could not logically proceed from the proved fact of unlawful possession to the inferred fact of unlawful sale.3
Inasmuch as the Commonwealth failed to meet its initial burden of proof, unlike the majority, I would reverse.4
Judge PELLEGRINI joins in this dissent.

. 42 Pa.C.S. § 6801 (a)(6)(ii).


. See Section 13(a)(1) of The Controlled Substance, Drug, Device and Cosmetic Act, Act of April 14, 1972, P.L. 233, as amended, 35 P.S. § 780-113(a)(1).


. I note that, in deciding this case, the trial court did not even mention the statutory presumption. Instead, the trial court stated that the Commonwealth met its burden by proving that Cornish possessed "packets of heroin.” (Trial ct. op. at 3.) However, as the majority indicates, the evidence established only that Cornish possessed one packet containing one half of one tenth of a gram of heroin. (See majority op. at 231.) If the Commonwealth had presented evidence that Cornish possessed multiple packets of heroin, then the trial court might have reasonably inferred that Cornish was selling heroin.


. As a final matter, I note that, based on the statutory presumption before us here, the only users of illegal drugs who would not be drug dealers are those users who never carry money and drugs at the same time. Thus, a user who is arrested for possession of an illegal drug with only $1.00 in his pocket would be presumed to be a drug dealer. In my view, such a presumption is ludicrous. Although Cornish does not challenge the constitutionality of that presumption, in civil cases, a statutory presumption is valid only if there is a rational connection between the basic facts and the presumed facts. See McCormick on Evidence vol. 2 § 345 (4th ed.1992); cf. DiFrancesco (quoting Tot v. United States, 319 U.S. 463, 468, 63 S.Ct. 1241, 87 L.Ed. 1519 (1943), for the proposition that a statutory presumption violates the requirements of due process "where the inference is so strained as not to have a reasonable relation to the circumstances of life as we know them ....”).